Citation Nr: 0700584	
Decision Date: 01/09/07    Archive Date: 01/17/07

DOCKET NO.  03-31 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma



THE ISSUES

1.  Entitlement to service connection for residuals of a head 
injury.

2.  Entitlement to service connection for residuals of a neck 
injury, to include degenerative disease of the cervical 
spine.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel 

INTRODUCTION

The veteran served on active duty from January 1953 to 
January 1955.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which denied the benefits sought on 
appeal.  The veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review.  The 
Board remanded the case for further development in September 
2004, and that development was completed by the Appeals 
Management Center.  The case has since been returned to the 
Board for appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran has not been shown to have residuals of a 
head injury that are causally or etiologically related to 
military service.

3.  The veteran has not been shown to have residuals of a 
neck injury that are causally or etiologically related to 
military service.


CONCLUSIONS OF LAW

1. Residuals of a head injury were not incurred in active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2006).

2.  Residuals of a neck injury were not incurred in active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 
38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  The notice required must be provided 
to the claimant before the initial unfavorable decision on a 
claim for VA benefits, and it must (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  
38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  

In this case, the RO did provide the appellant with notice in 
April 2001, prior to the initial decision on the claims in 
May 2002, as well as in September 2003 and October 2004.  
Therefore, the timing requirement of the notice as set forth 
in Pelegrini has been met and to decide the appeal would not 
be prejudicial to the claimant.

Moreover, the requirements with respect to the content of the 
notice were met in this case.  The RO informed the veteran in 
the notice letters about the information and evidence that is 
necessary to substantiate his claims for service connection.  
Specifically, the April 2001 letter indicated that the 
evidence must show that he currently has the claimed 
disability and that the current disability was connected to 
his military service.  The September 2003 and October 2004 
letters also stated that the evidence must show that that he 
had an injury in military service or a disease that began in, 
or was made worse during military service, or that there was 
an event in service that caused injury or disease; that he 
has a current physical or mental disability; and, that there 
is a relationship between his current disability and an 
injury, disease, or event in military service.  Additionally, 
the September 2003 statement of the case (SOC) and the 
December 2005 Supplemental Statement of the Case (SSOC) 
notified the veteran of the reasons for the denial of his 
application and, in so doing, informed him of the evidence 
that was needed to substantiate his claims.  

In addition, the RO notified the veteran in the notice 
letters about the information and evidence that VA will seek 
to provide.  In particular, the April 2001 letter stated that 
VA would assist him in obtaining additional evidence 
necessary to establish his claims for compensation, including 
private medical records and related evidence as well as 
records from other government agencies.  The September 2003 
and October 2004 letters also indicated that reasonable 
efforts would be made to help him obtain evidence necessary 
to support his claims and that VA was requesting all records 
held by Federal agencies, including service medical records, 
military records, and VA medical records.  In addition, the 
veteran was informed that a medical examination would be 
provided or that a medical opinion would be obtained if it 
was determined that such evidence was necessary to make a 
decision on his claims.

The RO also informed the veteran about the information and 
evidence that he was expected to provide.  Specifically, the 
September 2003 and October 2004 letters notified the veteran 
that he must provide enough information about his records so 
that they could be requested from the agency or person that 
has them.  The April 2001, September 2003, and October 2004 
letters also requested that he complete and return the 
enclosed VA Form 21-4142, Authorization and Consent to 
Release Information to the Department of Veterans Affairs, if 
there were any private medical records that he would like VA 
to obtain on his behalf.  In addition, the April 2001 letter 
indicated that the ultimate responsibility obtain records 
from private physicians or agencies rests upon the veteran, 
and the September 2003 and October 2004 letters stated that 
it was his responsibility to ensure that VA receives all 
requested records that are not in possession of a Federal 
department or agency.

Although the notice letters that were provided to the 
appellant did not specifically contain the "fourth 
element," the Board finds that the appellant was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claims.  In this regard, the RO has 
informed the veteran in the rating decision, SOC, and SSOC of 
the reasons for the denial of his claims and, in so doing, 
informed him of the evidence that was needed to substantiate 
those claims.

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  As noted above, 
because each of the four notice requirements has been fully 
satisfied in this case, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error. 

Further, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, noted above, 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate his claims for service connection, but he was 
not provided with notice of the type of evidence necessary to 
establish a disability rating or an effective date.  Despite 
the inadequate notice provided to the appellant on these 
latter elements, the Board finds no prejudice to the 
appellant in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  In that regard, as the Board concludes below that 
the appellant is not entitled to service connection, any 
question as to the appropriate disability rating or effective 
date to be assigned is rendered moot.  

In addition, the duty to assist the appellant has also been 
satisfied in this case.  The veteran's VA medical records and 
private medical records pertinent to the years after service 
are in the claims file and were reviewed by both the RO and 
the Board in connection with his claims.  The veteran was 
also afforded a VA examination in April 2005.  

The Board does observe that the veteran's complete service 
medical records are not associated with the claims file.  
However, in accordance with the law and implementing 
regulations, the RO continued its efforts to obtain all 
relevant medical records until it was reasonably certain that 
such records did not exist or that further efforts to obtain 
those records would be futile.  In this regard, the RO 
requested in April 2001 that the National Personnel Records 
Center (NPRC) furnish the veteran's complete medical and 
dental service medical records.  However, a response was 
received in February 2002 indicating the veteran's records 
were presumed destroyed by the fire at the National Personnel 
Records Center in St. Louis, Missouri in 1973 and that there 
were no service medical records or surgeon general office 
(SGO) records available.  A letter was sent to the veteran 
that same month indicating that VA was experiencing an 
unusual delay in obtaining his military records from the 
service department.  The letter explained that the service 
department had been unable to locate his service medical 
records and requested that he provide information regarding 
any alternate source from which his service medical records 
could be obtained.  He was also asked to submit any service 
medical records in his possession that had not been 
previously submitted to VA.  In addition, the September 2003 
notice letter listed alternative forms of evidence that 
veteran could submit to support his claims.    

The Board concludes that VA has done everything reasonably 
possible to assist the veteran in obtaining his complete 
service medical records.  The veteran and his representative 
have not made the Board aware of any additional evidence that 
needs to be obtained prior to appellate review.  Thus, the 
Board finds that there is no indication that there is 
additional available evidence to substantiate the veteran's 
claims that has not been obtained and associated with the 
claims folder.

VA has further assisted the veteran and his representative 
throughout the course of this appeal by providing them with a 
SOC and a SSOC, which informed them of the laws and 
regulations relevant to the veteran's claims.  For these 
reasons, the Board concludes that VA has fulfilled the duty 
to assist the veteran in this case.


Law and Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for certain diseases, such as arthritis, 
may be also be established on a presumptive basis by showing 
that it manifested itself to a degree of 10 percent or more 
within one year from the date of separation from service.  
38 C.F.R. §§ 3.307(a)(3), 3.309(a).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to service connection for residuals 
of a head and neck injury.  Because the veteran's complete 
service medical records are unavailable for review, the Board 
must base its decision on other available evidence.  The 
Board does observe that three lay statements have been 
submitted by individuals who had served with the veteran and 
indicated that they had witnessed his alleged accident in 
1954.  However, the Board also notes that the veteran's 
January 1955 separation examination is of record and 
indicates that his head, neck, upper extremities, lower 
extremities, feet, spine, and musculoskeletal system were 
found to be normal.  Moreover, the medical evidence of record 
does not show that he sought treatment for his head or neck 
immediately following his period of service or for many 
decades thereafter.  In terms of direct incurrence in 
service, this absence of evidence constitutes negative 
evidence tending to disprove the claim that the veteran had 
an injury in service which resulted in chronic disability or 
persistent symptoms thereafter. See Forshey v. West, 12 Vet. 
App. 71, 74 (1998), aff'd sub nom. Forshey v. Principi, 284 
F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the definition 
of evidence encompasses "negative evidence" which tends to 
disprove the existence of an alleged fact); see also 38 
C.F.R. § 3.102 (noting that reasonable doubt exists because 
of an approximate balance of positive and "negative" 
evidence).  Thus, to the extent the veteran may have had a 
head or neck injury in service, such symptomatology would 
appear to have been acute and transitory and to have resolved 
prior to his separation.  Therefore, the Board finds that 
residuals of a head and neck injury did not manifest during 
service or for many years thereafter.

In addition to the lack of evidence establishing that 
residuals of a head and neck injury manifested during service 
or within close proximity thereto, the Board also finds that 
the more probative evidence of record does not does not link 
the veteran's current residuals of a head and neck injury to 
service.  The April 2005 VA examiner diagnosed the veteran 
with degenerative joint disease of the cervical spine and 
with tremors and opined that those disorders were not likely 
related to his military service.  The Board does acknowledge 
the statement submitted by a private physician in March 2003 
opining that the veteran had cervical spine disease that was 
related to an injury he suffered in the military in 1954.   
However, the law is clear that it is the Board's duty to 
assess the credibility and probative value of evidence, and 
provided that it offers an adequate statement of reasons and 
bases, the Board may favor one medical opinion over another.  
Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wray v. Brown, 7 
Vet. App. 488 (1995) (the Board may adopt a particular 
independent medical expert's opinion for its reasons and 
bases where the expert has fairly considered the material 
evidence of record).  The Board, of course, is not free to 
reject medical evidence on the basis of its own 
unsubstantiated medical conclusions.  Flash v. Brown, 8 Vet. 
App. 332 (1995).

After weighing the medical evidence, the Board finds the 
April 2005 VA examiner's opinion to be more probative.  
Although the March 2003 private physician indicated that he 
had reviewed three lay statements and recent treatment 
records, there was no indication that he had considered the 
veteran's January 1955 separation examination.  In fact, he 
failed to discuss or account for the lack of complaints, 
treatment, or diagnosis of head or neck disorder at the time 
of the veteran's separation from service or for many decades 
thereafter.   In contrast, the April 2005 VA examiner offered 
his opinion based on a review of all of the evidence, 
including the service medical records and the private 
physician's March 2003 statement, and offered a rationale for 
the opinion reached that is clearly supported by the evidence 
of record.  In fact, he specifically indicated that he had 
reviewed the March 2003 statement from the private physician.

The value of a physician's statement is dependent, in part, 
upon the extent to which it reflects "clinical data or other 
rationale to support his opinion." Bloom v. West, 12 Vet. 
App. 185, 187 (1999).  Thus, a medical opinion is inadequate 
when it is unsupported by clinical evidence. Black v. Brown, 
5 Vet. App. 177, 180 (1995). See also Knightly v. Brown, 6 
Vet. App. 200 (1994); Miller v. West, 11 Vet. App. 345, 348 
(1998) (medical opinions must be supported by clinical 
findings in the record and conclusions of medical 
professionals which are not accompanied by a factual 
predicate in the record are not probative medical opinions).  
In this case, and based on the foregoing, the Board attaches 
greater probative weight to the opinion from the April 2005 
VA medical examiner who had the benefit and review of all 
pertinent medical records and who provides a rationale 
supported by the record. Therefore, the Board finds that the 
preponderance of the evidence is against the veteran's claims 
for residuals of a head and neck injury.

Because the preponderance of the evidence is against the 
veteran's claims, the benefit of the doubt provision does not 
apply.  Accordingly, the Board concludes that service 
connection for residuals of a head and neck injury is not 
warranted.  Although the veteran contends that he currently 
has residuals of a head and neck injury that are related to 
his military service, the veteran is not a medical 
professional, and therefore his beliefs and statements about 
medical matters do not constitute competent evidence on 
matters of medical etiology or diagnosis and absent a 
professional medical opinion linking a current disorder to 
service, service connection cannot be granted.  See Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).


ORDER

Service connection for residuals of a head injury is denied.

Service connection for residuals of a neck injury is denied.




____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


